PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/266,646
Filing Date: 4 Feb 2019
Appellant(s): BAO et al.



__________________
Chad M. Dougherty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 10, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants initially argue that moving an arsenic doped substrate that does not have a sealant layer goes against the teachings of Beulens because transferring an arsenic doped substrate from the reactor requires increased time for temperature reduction, may cause unwanted outgassing of arsenic, and would decrease rather than increase the throughput.  See appellants’ 2/1/21 Appeal Brief, pp. 7-8, 10-12, and 14.  In response it is contemplated that a degassing chamber is specifically designed to outgas contaminants so that the substrate can be subsequently transferred without outgassing being a problem.  This is exemplified by the teachings of Singh with ¶[0022] of Singh specifically teaching that wafers processed using a halogen gas frequently are left with halogen residue which may lead to contamination issues due to outgassing of the residual halogen. The main types of contamination identified by Singh include (1) self-contamination, (2) cross-contamination, and (3) equipment contamination.  A person of ordinary skill in the art would look to the teachings of Singh and would expect that these issues are applicable to systems which use other process gases such as arsenic due to the high vapor pressure of arsenic. In this case arsenic outgassing upon transfer into the 
With respect to the temperature cycling step in Beulens in which the temperature of the arsenic-doped substrate is reduced from 900 to 300-500 °C prior to transferring the substrate out of the processing chamber, it is noted that col. 1, ll. 25-29 of Beulens teaches that this is not specifically required and is only utilized as one potential means 
Appellants further argue that there is no motivation to combine Beulens and Singh because Singh is directed to an entirely different process, namely that of halogen removal, and that because Singh operates at a lower temperature range there are no concerns related to temperature cycling of the reactor.  Id. at pp. 9-10 and 12-13.  This argument is not found persuasive as both Beulens and Singh relate to systems and processes which minimize the transfer of a potentially contaminating species once the desired processing of a substrate in a particular deposition chamber has completed.  Thus, the teachings of Beulens and Singh both relate to the problem to be solved, namely that of avoiding the transfer of a potentially contaminating species present on the substrate surface.  In Beulens the contaminant is arsenic while in Singh the contaminant is chlorine with Beulens utilizing a sealing layer to minimize outgassing while Singh utilizes a degassing chamber.  In this case the two solve a similar problem in different ways.  Thus, a person of ordinary skill in the art would look to the teachings of Singh and 
As for the specific processing temperatures utilized in Beulens and Singh, this is irrelevant to the concept of using a separate degassing chamber.  Even if Singh operates at a lower temperature range this does not mean that the method of Beulens could not or would not benefit from the use of a separate degassing chamber.  Moreover, as pointed out supra, the temperature cycling step of lowering the substrate temperature from 900 to 300-500 °C prior to transferring the substrate that is utilized in the method of Beulens is only necessary if no means for minimizing arsenic outgassing are used at all.  When transferring to an arsenic degassing chamber it would not be necessary to perform this kind of temperature cycling as there would be no concerns about arsenic outgassing within the degassing chamber itself since that is the whole purpose of the degassing chamber.  Thus, appellants’ argument that temperature cycling is required in order to transfer an uncapped arsenic-doped substrate appear to be based upon arguments of counsel rather than factually supported objective evidence.  Accordingly, a person of ordinary skill in the art would look to the teachings of Singh and would expect that a method of reducing contamination by outgassing in a separate chamber through the use of a separate degassing chamber would have a reasonable expectation of success when utilized to reduce contamination due to the presence of arsenic residue.  

For the above reasons, it is believed that the rejections should be sustained.



/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714      
                                                                                                                                                                                                  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714   

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.